Citation Nr: 0532278	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  01-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's rights to U.S. Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1913 to February 
1931.  He died in March 1973.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 administrative decision of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).  The RO determined that new and material evidence had 
not been submitted to reopen the claim for revocation of the 
forfeiture declared against the appellant.

In a February 2001 decision, the Board denied reopening the 
determination that the appellant had forfeited her rights to 
VA benefits.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2004 order, the Court vacated the February 2001 Board 
decision and remanded it for readjudication consistent with 
the provisions of the order.  

In September 2004, the Board determined the appellant had 
submitted new and material evidence to reopen the claim and 
remanded for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  In a November 1975 decision, the RO determined that the 
appellant had presented false and material evidence in the 
prosecution of her claim.  Specifically, she had denied 
having an illicit relationship with LC and was not living 
with him in a marital-like relationship.

2.  In February 1977, the RO determined that the appellant 
had forfeited all rights, claims, and benefits to which she 
may be entitled.  This was affirmed by the Board in a 
February 1978 decision.  

3.  In February 2001, the appellant admitted that she and LC 
had an illicit relationship but denied that they lived as 
husband and wife.  

4.  The appellant, in statements made in 1975, deliberately 
presented false evidence to VA which was material as to her 
entitlement to VA benefits.


CONCLUSION OF LAW

The appellant forfeited all rights, claims, and benefits 
under all laws administered by the Secretary of the 
Department of Veterans Affairs as a result of knowingly 
presenting false and fraudulent documents in support of her 
claim for VA benefits.  38 U.S.C.A. § 6103 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the appellant.  In 
it, the RO provided the appellant with the definition of what 
constitutes a forfeiture of VA benefits.  It stated that VA 
had found that she had deliberately presented false evidence 
regarding her marital status for the purpose of establishing 
entitlement to VA benefits as the veteran's unremarried 
surviving spouse.  It told her that she would need to submit 
evidence to establish that she did not submit false evidence 
in her prior claim in order to restore the benefits.  It 
added that such evidence should tend to negate the 
established basis of the finding that she and LC had held 
themselves out to be married following the death of the 
veteran.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  It also told her that she could 
obtain private records herself and submit them to VA.  
Finally, the RO asked the appellant to provide any other 
evidence or information that she had pertaining to her claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letters.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  She was provided an 
opportunity to submit additional evidence.  A supplemental 
statement of the case was issued in June 2005, which gave her 
60 days to submit additional evidence.  She submitted 
argument, which included a statement that she had no 
additional evidence to submit.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has not obtained any evidence; 
however, the appellant has not indicated that there are any 
outstanding records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The appellant contends that she never held herself out as 
husband and wife with LC, a man who had been hired by the 
veteran during his lifetime to drive the veteran around and 
perform household duties.  She has admitted, however, that 
she and LC were "lovers" after the veteran died.

Following the veteran's death in 1973, the appellant had been 
granted death pension benefits.  In a September 1973, VA Form 
21-686c, Declaration of Marital Status, the appellant 
indicated that she had six minor children and that she had 
not remarried since the veteran's death.  There were 
allegations that the appellant was living with LC and that 
they were holding themselves out to be husband and wife, 
which, if true, would terminate her death pension benefits. 

In February 1975, the RO requested a field examination to 
verify if the appellant was living with another man as 
husband and wife.  

In an August 1975 affidavit, PTF, a neighbor, stated that the 
appellant was presently living with a common-law husband, who 
was LC, and that they had three children out of wedlock.  

The field examiner conducted multiple depositions in 
September 1975.  He spoke to FCS, who stated that she was the 
housekeeper and a resident of the house where the appellant 
lived.  She was asked whether the appellant had remarried or 
lived with any man in any kind of relationship since the 
veteran's death.  She stated that LC had lived with them for 
several years prior to the veteran's death, and that he 
continued to live in the same house at the present time.  The 
field examiner also spoke to JS, who stated that his wife and 
the veteran were first cousins.  He attested to the fact that 
the appellant had been living with LC in the same house.  He 
stated he was unsure whether they were married to each other, 
but that the appellant and LC had been continuously living 
together in one house like a legally-married couple.  AB, a 
neighbor, provided similar testimony as stated by JS, stating 
that the appellant continued to live with LC, following the 
veteran's death, like husband and wife.  

At that time LC was deposed.  He was asked how long he had 
lived in the house with the veteran and the appellant, and he 
stated since 1971.  He was asked whether he continued to live 
with the appellant after the veteran's death, and he stated 
yes, adding that it was because one of the appellant's 
children had asked him to stay and he felt obligated.  He 
denied having any intimate relationship with the appellant.  

In a September 4, 1975, deposition, the appellant was asked 
if LC was living with her, and she stated he was.  She 
clarified that he would sleep there when he was "benighted" 
but that he usually went home to his place located in a 
different area.  The field examiner asked, "Earlier you told 
me that he is still living here.  Are you now trying to tell 
me that he stays here only occasionally and not 
permanently?"  She stated yes.  She denied having an 
intimate relationship with LC and pointed out that he was 
married to EG.  

In a September 10, 1975, deposition, the field examiner noted 
that there was evidence that LC continued to live in her 
house with her after the veteran's death and asked her to 
comment.  She stated that it was not true, and asserted LC 
did not live there.  The appellant reiterated that she was 
not having an intimate relationship with the veteran.  

In a November 1975 decision, the RO determined that the 
appellant had presented false and material evidence in the 
prosecution of her claim.  Specifically, she had denied 
having an illicit relationship with LC and was not living 
with him in a marital-like relationship.

In a December 1975 affidavit from EG, LC's wife, she stated 
that following the veteran's death, her husband had been 
transferred to a different job and had stopped living with 
the appellant and stayed at the appellant's house only 
occasionally.  There are two other joint affidavits, 
attesting to the same facts as EG presented-that LC had 
moved out of the appellant's house after the veteran died.  

In a December 1975 statement from the appellant, she 
adamantly denied that there was any truth to the rumors that 
she and LC had held themselves out as being married.  She 
stated that LC had moved out of her and the veteran's house 
after the veteran died.  The appellant stated that her 
neighbors had a motive to lie about her because she had 
stopped providing them with financial assistance.  

In a February 1977 forfeiture decision, VA concluded that the 
appellant had forfeited under the provisions of 38 U.S.C.A. 
§ 3503 (now 38 U.S.C.A. § 6103) all rights, claims, and 
benefits under the laws administered by VA as of April 4, 
1973 because she knowingly and intentionally presented or 
caused to be furnished to the VA, materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as the unremarried widow of the veteran to 
which she had no legal entitlement.  It stated that this 
violated the forfeiture law.  This decision was affirmed by 
the Board in a February 1978 decision.  Specifically, the 
Board determined that based upon its review of the evidence 
of record, the appellant had, beyond a reasonable doubt, 
knowingly submitted false evidence in her claim for 
restoration of death benefits under the laws administrated by 
VA and that she had forfeited all accrued or future 
gratuitous benefits under the laws administered by VA.  

In May 1985, the appellant submitted two affidavits from four 
witnesses who stated that there was no truth to the rumors 
that she and LC were having an illicit affair.  They stated 
that the appellant and LC were more like brother and sister 
and that LC was seen at the appellant's house only on 
occasion.  

In February 2001, the appellant submitted copies of LC's 
marriage certificate and birth certificates of the four 
children that LC and EG had together.  She asserted that this 
was evidence that she and LC were not holding themselves out 
as a married couple.  She admitted, however, that the two 
were "lovers."  A February 2001 certification indicates 
that LC, the "alleged former common law love relation with 
[the appellant]" was not living in the area since 1982 and 
that his whereabouts were unknown.  The appellant denied that 
LC was living at her house and that the two of them had held 
themselves out as husband and wife.

The appellant subsequently submitted LC's death certificate, 
which shows he died in February 2001.  She stated that the 
evidence showed that LC and EG were married and that their 
marriage had never been terminated during LC's lifetime.  She 
added that it was now observed that at the time of LC's 
death, he was with his family and that the relationship 
between her and LC, which involved love and sex, was now 
completely terminated.  

With certain exceptions not pertinent to this appeal, whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. 
6103(a).

The evidence in this case clearly establishes that the 
appellant continued to live with LC after the veteran's death 
and had a sexual relationship with him.  In September 1975, 
she initially provided sworn testimony that LC was living 
with her, but then changed her story to his staying there 
only occasionally.  In a September 1975 deposition, LC 
admitted that he continued to live with the appellant after 
the veteran's death.  He made no mention of staying there 
occasionally.  In fact, he stated he had been living there 
since 1971 and that since the veteran's death, he had 
continued to receive free lodging and food.  He also stated 
that the appellant's son had asked him to continue to stay 
there, and he would have felt guilty if he moved out, as he 
felt he should continue to serve the family after the veteran 
died.  Three people, all of whom know the appellant and LC, 
attested to the fact that LC continued to live at the 
appellant's house following the veteran's death.  

The appellant has provided affidavits from LC's wife, dated 
in December 1975, who stated that LC did not continue to live 
in the appellant's house after the veteran died.  In fact, 
she stated that he was transferred to a new job and now 
stayed at their house and stayed at the appellant's house 
only occasionally.  In another affidavit, the appellant's 
neighbors stated that LC had stopped living at the 
appellant's house after the veteran's death.  

Against this background, the appellant also denied having a 
sexual relationship with LC in 1975.  However, the appellant 
now admits that she and LC had a sexual relationship, but 
continues to assert that they never held themselves out as 
being married.  The appellant's current admission that she 
lied back in 1975 only further supports the finding that she 
knowingly and falsely swore to a VA field investigator on 
September 4, 1975, that she was "not having any intimate 
relations with [LC] of any sort."  Thus, the appellant knew, 
and later admitted, that she was having a sexual relationship 
with LC.  

The appellant's assertions that LC was not living in her 
house and that she was not having "any sort" of intimate 
relations with him were both clearly false and were known by 
her at the time to be false.  Such false and fraudulent 
evidence, knowingly submitted by the appellant, fully 
justifies the declaration of forfeiture under the former 38 
U.S.C.A. 3505(a) (currently codified as 38 U.S.C.A. 6103(a)), 
initially invoked against the appellant in February 1977.

The appellant has submitted evidence that LC was married 
during the time in question and has submitted a copy of LC's 
death certificate as evidence that the relationship between 
her and LC had terminated.  She also has asserted that as of 
1998, she had no idea of his whereabouts.  However, such 
assertions do not explain or justify her outright denial that 
LC had been living with her after the veteran's death and 
that they had had an intimate relationship.  

The appellant's various arguments and contentions concerning 
her innocence are contradictory and not credible.  She 
continues to assert that she and LC did not hold themselves 
out as being married, that LC was married during the time in 
question, and that now that he is dead, it shows that their 
relationship had terminated.  Regardless, the fact that the 
appellant admits providing false information to VA back in 
1975 shows that she completely misunderstands the controlling 
law and believes by currently admitting to her false 
statements back in 1975 that it will somehow now entitle her 
to restoration of death benefits.  As pointed out by the 
Secretary in the August 2003 brief before the Court, he 
stated that it was not the marital relationship with another 
man that caused the forfeiture of benefits, but rather the 
appellant's untruthfulness during the investigation of her 
entitlement to benefits that led to the forfeiture.  

In light of the contradiction in the appellant's statements 
and her subsequent admission to the falsity of past sworn 
statements, the Board finds that in 1975 the appellant 
knowingly made or caused to be made false or fraudulent 
statements with respect to her relationship with LC in 
connection with her claim for VA death benefits.  Such has 
been shown beyond a reasonable doubt.  Thus, she committed 
fraud with respect to her claim for VA death benefits.  38 
U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.  Accordingly, 
forfeiture of all rights, claims, and benefits under all laws 
administered by the Secretary remains intact.  


ORDER

Entitlement to revocation of forfeiture of benefits is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


